COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Samson Lone Star Limited Partnership, n/k/a Samson Lone Star,
                          L.L.C. V. Charles G. Hooks, III, Individually and as Independent
                          Executor of the Estate of Charles G. Hooks, Jr., as Trustee of the Scott
                          Ira McKeever Trust and the David Wayne McKeever Trust, and on
                          Behalf of Chas. G. Hooks & Son, a General Partnership, et al

Appellate case number:    01-09-00328-CV

Trial court case number: B173008B

Trial court:              60th District Court of Jefferson County

Date motion filed:        April 29, 2016

Party filing motion:      Appellant, Samson Lone Star Limited Partnership, n/k/a Samson Lone
                          Star, L.L.C.

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Panel consists of: Justices Keyes, Massengale, and Lloyd


Date: August 16, 2016